Case 4:20-cr-00265-YGR Document 37-4 Filed 09/26/20 Page 1 of 3




       ATTACHMENT C
                                         Case
                                         Case4:20-cr-00265-YGR
                                              5:15-cr-00285-LHK Document 37-4
                                                                         736 Filed
                                                                              Filed06/05/19
                                                                                   09/26/20 Page
                                                                                            Page12of
                                                                                                  of23




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     UNITED STATES OF AMERICA,                               Case No. 15-CR-00285-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                               CASE MANAGEMENT ORDER
                                  14              v.

                                  15     DANIEL CHAVEZ and VICTOR SKATES,
                                  16                    Defendants.

                                  17
                                       Plaintiff’s Counsel: Christiaan Highsmith, Stephen Meyer, Sonia Jimenez
                                  18   Skates’s Counsel: William Osterhoudt, Victor Abreu, Nancy MacEoin, Richard Mazer
                                  19   Chavez’s Counsel: Richard Novak, Renee Manes, Conor Huseby, Natalie Cohen
                                              The Court held a status conference on June 5, 2019. A further status conference is set for
                                  20
                                       October 2, 2019 at 9:15 a.m. The parties shall file their joint case management statement by
                                  21
                                       September 25, 2019.
                                  22
                                              The trial shall be scheduled for consecutive trial days. The parties shall discuss the weekly
                                  23
                                       trial schedule prior to the next status conference.
                                  24
                                              The parties must meet and confer at least two weeks before filing any unscheduled
                                  25
                                       motions. After the filing of any unscheduled motions, oppositions are due in two weeks and
                                  26
                                       replies are due in one week.
                                  27

                                  28                                                         1
                                       Case No. 15-CR-00285-LHK
                                       CASE MANAGEMENT ORDER
                                         Case
                                         Case4:20-cr-00265-YGR
                                              5:15-cr-00285-LHK Document 37-4
                                                                         736 Filed
                                                                              Filed06/05/19
                                                                                   09/26/20 Page
                                                                                            Page23of
                                                                                                  of23




                                   1          Two weeks before any status conference, the parties shall meet and confer. The parties

                                   2   shall file their joint statement one week in advance of any status conference.

                                   3          The Court GRANTED Defendant Chavez’s scheduling order regarding the authorization

                                   4   presentation to the U.S. Attorneys’ Office and set the authorization presentation deadline for

                                   5   December 2, 2019. ECF No. 724. The Court decided this motion without relying on or reading the

                                   6   ex parte under seal declaration of Richard Novak (“Novak Declaration”). ECF No. 725. As a

                                   7   result, the Court DENIED the motion for leave to file ex parte under seal the Novak Declaration,

                                   8   and Defendant Chavez withdrew the Novak Declaration. ECF No 725.

                                   9          The Court DENIED AS MOOT the partially unopposed motion to continue the trial date

                                  10   because the Court continued Defendant Chavez’s trial date to July 9, 2021. ECF No. 726.

                                  11          The Court DENIED the proposed scheduling order filed by Defendant Chavez. ECF No.

                                  12   728.
Northern District of California
 United States District Court




                                  13          The Court GRANTED the motion to seal the declaration of James Thomson in support of

                                  14   the motion for a scheduling order regarding authorization presentation to the U.S. Attorneys’

                                  15   Office. ECF No. 735.

                                  16   IT IS SO ORDERED.

                                  17

                                  18   Dated: June 5, 2019

                                  19                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     2
                                       Case No. 15-CR-00285-LHK
                                       CASE MANAGEMENT ORDER
